Title: To John Adams from Anne-Louis de Tousard, 8 July 1800
From: Tousard, Anne-Louis de
To: Adams, John



Sir
City of Washington July 8th 1800

Accustomed, as you are, to Sentiments of all kind, which those Citizens of the United States, who are attached to your Government, neglect no Occasion to improve, and express, and in which I do Sincerely join them; Will you distinguish those of my Gratitude for the two last favours, which you were pleased to Confer on me. I have lately recieved the two nominations of Lt. Colo. Commdt. the 2d Regt. of Artillery, and of Inspector of the Artillery of the United States: As soon as Mr. Dexter has fixed the duty of that last office, I will repair to Boston.
The two worthy young men, whose commissions you was pleased to order me to tell Mr. McHenry to issue: Lewis Landais and James Wilson, would also have received an appointment of Lieutt in the Second Regt of Artillery, had Mr Dexter found in the office any document to corroborate my assertion. As there is a greater number of applicants, than there are vacancies; a Single line of you to Mr. Dexter mentioning the fact, becomes very important to them.
With the greatest respect / I have the honor to be / Sir / Your most obliged / and very humble Servt


Lewis TousardLt. Col. Inspectr. of Artillery